DETAILED ACTION
	This office action is a response to an amendment filed on 06/14/2022.
Response to Amendment
1.	 Claims 1, 8 and 15 have been amended. 
Response to Arguments
Applicant's arguments filed on have been fully considered but they are not persuasive. 
The applicant respectfully argues on pages 10-12 in the remarks that current prior arts don’t teach the amended claimed limitation “receive an activation command via medium access control-control element (MAC-CE) to activate N TCI state IDs from K TCI state IDs such that activated N TCI state IDs are applied to all CCs in the list of the CCs, wherein N<K and the activation command applies to all CCs in the list of CCs”, of claims 1, 8 and 15. In response, examiner disagrees with the applicant. The examiner’s interpretation of this amended claimed limitation is a transceiver receives an activation command or instruction via medium access control element (MAC-CE) to activate N TCI state IDs from the K TCI state IDs by applying N TCI state IDs to all CCs in the list of CCs, wherein N<K and the activation command is applied to all CCs in the list. Zhang’s teaching in paragraph 76 about using selected beams with TCI states are equated to a lists CCs, his teaching in paragraph 33, about using upto 8 TCI states is equated to K TCI state, receiving an activation command  up to 8 TCI  is interpreted as receiving an activation command for an N TCI state with ID or indexed 1-8 of the K TCI state, mapping upto 8 TCI states is read as activating N TCI state IDs and applied to all CCs in the list of the CCs discussed in paragraph 76, and his teaching in paragraph 31 is interpreted as using MAC-CE for receive an activation command via medium access control-control element (MAC-CE) to activate N TCI state IDs from K TCI state IDs such that activated N TCI state IDs are applied to all CCs in the list of the CCs. His teaching in paragraphs 32-33, about using upto 8 TCI in paragraph 33 is interpreted as N<M, his teaching in paragraphs 33 about receiving an activation command to map 8 TCI state is interpreted as the activation command is applies to all CCs in the list of CCs. 
The applicant also respectfully argues on pages 12-13 in the remarks, that current prior arts either individually or in combination fail to teach claimed limitations” a processor coupled to the transceiver, the processor configured to determine a TCI state Ti for a CCi in the list of CCs based on the activated N TCI state IDs, wherein the transceiver further is configured to transmit an uplink (UL) transmission or receive a downlink (DL) transmission for the CC i based on a QCL-Info included in the determined TCI state Ti” of claims 1, 8 and 15.  In response, the examiner disagrees with the applicant. The examiner’s interpretation of this claimed limitation is A processor of the UE determines TCI states Ti in the list of CCs based on the activated N TCI state IDs, and the transceiver configured to performs uplink or downlink transmission for the CC I based on a QCL-info included in the determined TCI state Ti. GAO’s teaching in page 10, “Scheduling or activation offset”, lines 35-42, may determining a signal transmission is interpreted as determining by the processor to perform claimed functionalities, his teaching on page 11, section, “larger scale parameter”, lines 57-62, a group based or a panel-specific beam with IDs is equated to a list of CCs, UL (or DL) beam with TCI indication is equated to CCi, his teaching on page 13, section, “Timing advance parameter”,  lines 42-54, a transmission configuration indicator (TCI) state is equated to Ti, his teaching on page 13, lines 9-14, a group ID is equated to N TCI state ID, using TCI relationship with group ID is read as using TCI state with Ti for a group based beam or a list of CCs in a list. His teaching on page 4, antenna 232 is equated to a transceiver, his teaching on page 8, lines 3-6 and 15-29, defining beam ID as QCL index and/or TCI state index is read as QCL-info include TCI index or Ti, his teaching on page 13, lines 9-14, deriving by the UE is interpreted as receiving by UE via its transceiver a downlink (DL) transmission for the CC i based on a QCL-Info included in the determined TCI state Ti. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, CAO in combination with Zhang teaches claimed invention. 
As for applicant argument on page 13 in the remarks about allowing depend claims, dependent claims are not allowed because they don’t overcome with current prior arts rejections and they depend on the independent claims those don’t overcome with current prior art rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C 103 (a) as being unpatentable over Zhang et al. (hereinafter, “Zhang”; 20190281587) in view of GAO et al. (hereinafter, “GAO”; CN 113632393). (For citation purpose, examiner has used English translation of CN 113632393. Both versions describe the same invention. The filing date for CN 113632393 is MAR/29/2019, therefore, it qualifies a s a prior art under 35 U.S.C 103 (a)). 
In response to claims 1 and 15,
Zhang teaches a  user equipment (UE) comprising: a transceiver configured to (fig. 8B, element 815, paragraph 157, front end module): receive configuration information including a list of component carriers (CCs) and at least K transmission configuration indicator (TCI) states (paragraph 33, receiving activation command is read as receiving configuration information, paragraph 32, a list M prefigured TCI list is equated to K transmission configuration indicator, paragraph 33, TCI-States with code point (index 1-8) is equated to K TCI states that is received by the UE  K transmission configuration information TCI states, paragraph 76, selected beams with TCI states are equated to a lists CCs), wherein K>1 and each TCI state includes a TCI state identifier (ID) and a quasi co-location information (QCL-Info) (paragraph 32, M is equated to K, a list of upto M prefigured TCI list is read as M>1, using each TCI-State  parameters for configuring quasi-co-location relationship is read as including quasi-co-location, paragraph 33, TCI -States to the end point (index 1-8) is read as  using TCI states with ID); and 
receive an activation command via medium access control-control element (MAC-CE) to activate N TCI state IDs from K TCI state IDs such that activated N TCI state IDs are applied to all CCs in the list of the CCs (paragraph 33, upto 8 TCI states is equated to K TCI state, receiving an activation command  up to 8 TCI  is interpreted as receiving an activation command for an N TCI state with ID or indexed 1-8 of the K TCI state, mapping upto 8 TCI states is read as activating N TCI state IDs and applied to all CCs in the list of the CCs discussed in paragraph 76, paragraph 31 is interpreted as using MAC-CE for claimed functionality), wherein N<K and the activation command applies to all CCs in the list of CCs (paragraphs 32-33, upto 8 TCI in paragraph 33 is interpreted as N<M, paragraphs 33 and 76, receiving an activation command to map 8 TCI state is interpreted as the activation command is applies to all CCs in the list of CCs); and
 	Zhang does not teach explicitly about a processor coupled to the transceiver, the processor configured to determine a TCI state Ti for a CCi in the list of CCs based on the activated N TCI state IDs, wherein the transceiver further is configured to transmit an uplink (UL) transmission or receive a downlink (DL) transmission for the CC i based on a QCL-Info included in the determined TCI state Ti. 
GAO teaches a processor coupled to the transceiver (page 4, antenna 232 and processing module 263 teaches this limitation), the processor configured to determine a TCI state Ti for a CCi in the list of CCs based on the activated N TCI state IDs (page 10, “Scheduling or activation offset”, lines 35-42, may determining a signal transmission is interpreted as determining by the processor to perform claimed functionalities, page 11, section, “larger scale parameter”, lines 57-62, a group based or a panel-specific beam with IDs is equated to a list of CCs, UL (or DL) beam with TCI indication is equated to CCi, page 13, section, “Timing advance parameter”,  lines 42-54, a transmission configuration indicator (TCI) state is equated to Ti, page 13, lines 9-14, a group ID is equated to N TCI state ID, using TCI relationship with group ID is read as using TCI state with Ti for a group based beam or a list of CCs in a list), 
wherein the transceiver further is configured to transmit an uplink (UL) transmission or receive a downlink (DL) transmission for the CC i based on a QCL-Info included in the determined TCI state Ti (page 4, antenna 232 is equated to a transceiver, page 8, lines 3-6 and 15-29, defining beam ID as QCL index and/or TCI state index is read as QCL-info include TCI index or Ti, page 13, lines 9-14, deriving by the UE is interpreted as receiving by UE via its transceiver a downlink (DL) transmission for the CC i based on a QCL-Info included in the determined TCI state Ti). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to use a processor coupled to the transceiver, the processor configured to determine a TCI state Ti for a CCi in the list of CCs based on the activated N TCI state IDs, wherein the transceiver further is configured to transmit an uplink (UL) transmission or receive a downlink (DL) transmission for the CC i based on a QCL-Info included in the determined TCI state Ti as taught by GAO because it would allow increase robustness of high frequency 5G communication. 
In response to claims 2, 9 and 16,
Zhang teaches wherein the at least K TCI states are configured separately for each CC in the list of CCs via higher layer signaling (paragraph 76, selected beams with TCI states are equated to a lists CCs, paragraph 33, TCI-States with code point (index 1-8) is equated to K TCI states, and  receiving activation command is read as configured separately for each CC in the list of CCs, paragraph 63, detecting RRC layer for N subset of beams is read as using higher layer signaling), and the activation command activates the same set of N TCI state IDs across the at least K TCI states for all CCs (paragraph 33, TCI -States to the end point (index 1-8) is read as  using  8 or N TCI states with ID, and receiving an activation command to map upto 8 TCI is interpreted teaching this limitation). 
In response to claims 3, 10 and 17, 
Zhang teaches wherein for receiving physical downlink control channel (PDCCH) in the DL transmission (paragraph 34 is read as receiving via PDCCH): 
N=1 (paragraph 33, upto 8 TCI states is interpreted as N could be 1); and 
the determined TCI state Ti includes the activated TCI state ID (paragraph 34. TCI states with code point (index 1-8) is equated to TCI states with Ti and an activated TCI state ID, “used to map” is equated to determining). 
In response to claim 8, 
Zhang teaches a base station (BS), the BS comprising: a processor configured to (fig. 8A, element 845, paragraph 136, element 845): 
generate configuration information (paragraph 33, receiving activation command is read as generating configuration information); including a list of component carriers (CCs) and at least K transmission configuration indicator (TCI) states, wherein K>1 and each TCI state includes a TCI state identifier (ID) and a quasi co-location information (QCL-Info) (this limitation is identical to claim 1, therefore it is rejected as claim 1); and 
generate (paragraph 33, receiving activation command is read as generating); an activation command to activate N TCI state IDs from K TCI state IDs such that activated N TCI state IDs are applied to all CCs in eth list of CCs, wherein N<K and the activation command applies to all CCs in the list of CCs (this limitation is identical to claim 1, therefore it is rejected as claim 1); and 
transmit the activation command via medium access control-control element (MAC-CE) (paragraph 33, receiving an activation command is read as transmitting by a base station, paragraph 31 is interpreted as using MAC-CE for claimed functionality); and 
Zhang does not teach explicitly about a transceiver, operably connected to the processor, the transceiver configured to transmit the list of CCs and K TCI states and receive an uplink (UL) transmission or transmit a downlink (DL) transmission for a CCi in the list of CCs based on a QCL-Info included in a TCI state Ti determined for the CCi.
GAO teaches a transceiver, operably connected to the processor, the transceiver configured to (page 4, lines 25-31 teaches this limitation): 
transmit the list of CCs and K TCI states (page 4, lines 25-31  communicating with UE means transmitting, page 11, section, “larger scale parameter”, lines 57-62, a group based or a panel-specific beam with IDs is equated to a list of CCs, page 13, lines 9-14, using TCI relationship with group ID is read as using TCI state with a group based beam or a list of CCs in a list);
receive an uplink (UL) transmission or transmit a downlink (DL) transmission for a CCi in the list of CCs based on a QCL-Info included in a TCI state Ti determined for the CCi (page 8, lines 3-6 and 15-29, defining beam ID as QCL index and/or TCI state index is read as QCL-info include TCI index or Ti, page 13, lines 9-14, deriving by the UE is interpreted as transmitting a DL transmission for the CC i based on a QCL-Info included in the determined TCI state Ti). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to use a transceiver, operably connected to the processor, the transceiver configured to transmit the list of CCs and K TCI states and receive an uplink (UL) transmission or transmit a downlink (DL) transmission for a CC i in the list of CCs based on a QCL-Info included in a TCI state Ti determined for the CCi as taught by GAO because it would allow increase robustness of high frequency 5G communication. 

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C 103 (a) as being unpatentable over Zhang et al. (hereinafter, “Zhang”; 20190281587) in view of GAO et al. (hereinafter, “GAO”; CN 113632393). (For citation purpose, examiner has used English translation of CN 113632393. Both versions describe the same invention. The filing date for CN 113632393 is MAR/29/2019, therefore, it qualifies a s a prior art under 35 U.S.C 103 (a)) and in further view of Bagheri et al. (hereinafter, “Bagheri”; 20200053757).
In response to claims 4, 11 and 18, 
 Zhang and GAO don’t teach explicitly about the apparatus of claims 4, 11 and 18.
Bagheri teaches wherein for receiving physical downlink shared channel (PDSCH) in the DL transmission (receiving DCI schedule for PDSCH teaches this limitation): a value of N can be up to 8 (paragraph 85, using a maximum number of TCI up to 8 teaches this limitation),
the activated N TCI state IDs map to codepoints of a TCI field (paragraph 85, using TCI state with TCI state ID ‘I’ and indicating the T field set to “0”, “1”  explicitly teaches mapping codepoint of a TCI with activated N TCI state), 
the transceiver is further configured to receive a codepoint of the TCI field in downlink control information (DCI) transmitted via physical downlink control channel (PDCCH) (paragraph 41, element 210 and 212 together is equated to a transceiver that performs claimed functionality, sending a TCI state with DCI is a second PDCCH teach this limitation), and 
the processor is further configured to determine the TCI state Ti whose TCI state ID is mapped to the received codepoint of the TCI field (paragraph 41 teaches about using a processor, paragraph 96, configuring multiple PDCCH by an UE is interpreted as determining the TCI state Ti whose TCI state ID is mapped to the received codepoint of the TCI field as explained above). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang  and GAO for receiving physical downlink shared channel (PDSCH) in the DL transmission with a value of N can be up to 8, the activated N TCI state IDs map to codepoints of a TCI field, a transceiver is further configured to receive a codepoint of the TCI field in downlink control information (DCI) transmitted via physical downlink control channel (PDCCH) and a processor is further configured to determine the TCI state Ti whose TCI state ID is mapped to the received codepoint of the TCI field as taught by Bagheri because it would allow assigning search space identity for downlink data channel via a downlink channel. 
In response to claims 5, 12 and 19, 
 Zhang and GAO don’t teach explicitly about the apparatus of claims 5, 12 and 19.
Bagheri teaches wherein for transmitting at least one sounding reference signal (SRS) resource in the UL transmission: N=1 (paragraph 85, using maximum number of TCI state up to 8 is read as the value of N can be 1); and 
the determined TCI state Ti includes the activated TCI state ID (paragraph 85 teaches using TCI states with Ti, paragraph 96, configuring multiple PDCCH by an UE is interpreted as activating and determining by an UE). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang  and GAO for using N=1 and a determined TCI state Ti includes the activated TCI state ID as taught by Bagheri because it would allow assigning search space identity for downlink data channel via a downlink channel. 
Claims 6, 13 and 20 are rejected under 35 U.S.C 103 (a) as being unpatentable over Zhang et al. (hereinafter, “Zhang”; 20190281587) in view of GAO et al. (hereinafter, “GAO”; CN 113632393). (For citation purpose, examiner has used English translation of CN 113632393. Both versions describe the same invention. The filing date for CN 113632393 is MAR/29/2019, therefore, it qualifies a s a prior art under 35 U.S.C 103 (a)) and in further view of CHEN et al. (hereinafter, “CHEN”; 2010127316).
In response to claims 6, 13 and 20, 
 Zhang and GAO don’t teach explicitly about the apparatus of claims 6 and 13.
CHEN teaches wherein the list of CCs is: one of the M>1 lists of CCs configured by the higher layer signaling (paragraph 86, plurality of component carriers is read as using a list of component carriers with M>1, RRC signaling is equated to higher layer signaling), 
where the M lists of CCs do not contain any common CC (paragraph 86, UE specific search space with carrier index is read as the M lists of CCs do not contain any common CC), and determined based on a CC index indicated in the activation command (paragraph 87, decoding  by the UE teaches this limitation).      
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang  and GAO for using wherein the list of CCs is: one of the M>1 lists of CCs configured by the higher layer signaling, where the M lists of CCs do not contain any common CC as taught by CHEN because it would allow provide an efficient way to configure a multiple layer 3 encoded information by an UE.
Claims  7 and 14 are rejected under 35 U.S.C 103 (a) as being unpatentable over Zhang et al. (hereinafter, “Zhang”; 20190281587) in view of GAO et al. (hereinafter, “GAO”; CN 113632393). (For citation purpose, examiner has used English translation of CN 113632393. Both versions describe the same invention. The filing date for CN 113632393 is MAR/29/2019, therefore, it qualifies a s a prior art under 35 U.S.C 103 (a)) and in further view of Cheng et al. (hereinafter, “Cheng”; 20180332520).
In response to claims 7 and 14, 
 Zhang and GAO don’t teach explicitly about the apparatus of claims 7 and 14.
Cheng teaches wherein the QCL-Info corresponds to a spatial domain filter associated with a beam to transmit the UL transmission or receive the DL transmission (paragraph 89, DL TX beam is equated to a beam, using a spatial domain filter and/or QCL location for a PDSCH teaches this limitation). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang  and GAO to QCL-Info corresponds to a spatial domain filter associated with a beam to transmit the UL transmission or receive the DL transmission as taught by GAO because it would allow beam refinement during a handover as an UE move out of a primary and target cell such that  quality and volume of data communication can be maintained during or immediately after handover. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466                                                                                                                                                                                                   

/DIANE L LO/Primary Examiner, Art Unit 2466